DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  
In claim 2, line 3 should read in part “supporting the plurality of filter elements,”. Appropriate correction is required.
In claim 6, line 2 should read “removing [[the]] filter elements;
In claim 6, line 3 should read in part “elements in [[the]] a support subassembly.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP 2010-242643) in view of Courtial et al. (FR 3041687).
In Reference to Claim 1
(See Hayakawa, Figure 1 as annotated by Examiner below) 
Hayakawa et al. (Hayakawa) discloses:
	An internal combustion engine exhaust modification system, for transforming exhaust emissions from an internal combustion engine into modified exhaust emissions (See Hayakawa, Paragraph [0001]), the exhaust modification system comprising: 
a housing (24) defined by a housing axis and extending between an inlet end (A), at which the exhaust emissions are received in the housing (24) via an inlet end opening (26) that is coaxial with the housing (24) (See Hayakawa, Paragraph [0016] w/respect to ‘note’ stating positioning of inlet on longitudinal axis), and an outlet end (B), at which the modified exhaust emissions exit the housing (24); 
the housing (24) having a first cross-sectional area (26) therein at a first location that is downstream from the inlet end relative to the exhaust emissions received into the housing (24), and a second cross-sectional area (C) at a second location that is downstream from the first location, the second cross-sectional area (C) being larger than the first cross-sectional area (26), wherein the exhaust emissions at the first cross-sectional area (26) flow faster relative to the housing (24) than the exhaust emissions at the second cross-sectional area (C);
The Examiner notes that the second cross-sectional area is larger and thus would result in a slower flow than the first cross-sectional area.
an impeller (14) rotatably mounted in the housing (24), the impeller (14) being rotatable by exhaust emissions directed via the inlet end opening (26) into the housing (24) about an axis (18) of the impeller (14) that is coaxial with the housing axis, for drawing exhaust emissions out of the engine and for accelerating particulate matter and liquid droplets in the exhaust emissions outwardly from the axis (See Hayakawa, Paragraph [0005]); and 
a filter (12) subassembly located in the housing (24), the filter (12) subassembly being positioned downstream relative to the impeller (14), the filter (12) subassembly comprising at least one filter element (12) configured to collect at least part of the particulate matter and the liquid droplets in the exhaust emissions, for removing the part of the particulate matter and the liquid droplets from the exhaust emissions to form the exhaust emissions into the modified exhaust emissions, the filter (14) subassembly being permeable to the modified exhaust emissions, wherein the impeller (14) directs the at least part of the particulate matter and the liquid droplets to a peripheral region of the filter (14) subassembly to accumulate in the peripheral region as the impeller (14) is driven by the exhaust emissions moving past the impeller (14). (See Hayakawa, Paragraphs [0005], [0008], & [0013]).
    PNG
    media_image1.png
    617
    638
    media_image1.png
    Greyscale

Hayakawa discloses the claimed invention except:
	a conduit extending between an inner end thereof positioned to direct cooler air exiting the conduit therethrough into the housing at an exit location at least partially upstream to the filter subassembly relative to the impeller, and an outer end thereof positioned distal to the filter subassembly; and a funnel subassembly comprising a funnel body extending between an output end thereof that is connected with the outer end of the conduit, and an input end thereof that is positioned distal to the outer end of the conduit, the funnel body being configured for collecting the cooler air at the input end and channeling the cooler air into the outer end of the conduit.
	Courtial et al. (Courtial) shows an exhaust emission particulate reduction device. (See Courtial, Figure 2, Paragraph [0001]). Courtial discloses a conduit (26) extending between an inner end thereof positioned to direct cooler air exiting the conduit (26) therethrough into the housing at an exit location (28) at least partially upstream to the filter subassembly (30) (See Courtial, Figure 2, Paragraph [0051]), and an outer end (27) thereof positioned distal to the filter subassembly (30); and a funnel subassembly (25) comprising a funnel body extending between an output end thereof that is connected with the outer end (27) of the conduit (26), and an input end thereof that is positioned distal to the outer end (27) of the conduit (26), the funnel body being configured for collecting the cooler air at the input end and channeling the cooler air into the outer end (27) of the conduit (26). (See Courtial, Figure 2, Paragraph [0051], Lines 341-346; The Examiner notes that ambient air is cooler air than exhaust temperatures and filter regeneration temperatures).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the funnel and conduit of Courtial to the device of Hayakawa, as both references are directed towards exhaust emission particulate reduction devices. One of ordinary skill in the art would have recognized that the device of Courtial would have allowed for particulate filter regeneration even when the engine is stopped. (See Courtial, Paragraph [0007]). Additionally, one of ordinary skill in the art would have recognized that it would be advantageous to have attached the conduit at a location at least partially upstream of the filter assembly relative to the impeller of Hayakawa, as Courtial discloses that it is advantageous that ambient air be introduced as close as possible to the matrix of the filter for complete combustion of soot. (See Courtial, Paragraphs [0029]-[0030], Lines [0182]-[0192]).

In Reference to Claim 3
The Hayakawa-Courtial combination discloses:
	the funnel subassembly comprises a funnel filter, for filtering the cooler air that is directed into the funnel body. (See Courtial, Paragraph [0023] w/respect to filter).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the funnel and conduit of Courtial to the device of Hayakawa, as both references are directed towards exhaust emission particulate reduction devices. One of ordinary skill in the art would have recognized that the device of Courtial would have allowed for particulate filter regeneration even when the engine is stopped. (See Courtial, Paragraph [0007]). Additionally, one of ordinary skill in the art would have recognized that it would be advantageous to have attached the conduit at a location at least partially upstream of the filter assembly relative to the impeller of Hayakawa, as Courtial discloses that it is advantageous that ambient air be introduced as close as possible to the matrix of the filter for complete combustion of soot. (See Courtial, Paragraphs [0029]-[0030], Lines [0182]-[0192]).

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP 2010-242643) in view of Courtial et al. (FR 3041687), further in view of Bidner et al. (US 2011/0072791).
In Reference to Claim 5
(See Hayakawa, Figure 1 as annotated by Examiner below) 
Hayakawa et al. (Hayakawa) discloses:
	Method of removing particulate matter and liquid droplets from exhaust emissions from an internal combustion engine, the method comprising: 
(a) providing a housing (24) defined by a housing axis and extending between an inlet end (A), at which the exhaust emissions are received in the housing (24) via an inlet end opening (26) that is coaxial with the housing axis (See Hayakawa, Paragraph [0016] w/respect to ‘note’ stating positioning of inlet on longitudinal axis), and an outlet end (B), at which the modified exhaust emissions exit the housing (24); 
(b) providing an impeller (14) rotatably mounted in the housing (24), the impeller (14) being rotatable by the exhaust emissions directed via the inlet opening (26) into the housing (24) about an axis of the impeller (14) that is coaxial with the housing axis (See Hayakawa, Paragraph [0016] w/respect to ‘note’ stating positioning of inlet on longitudinal axis), for drawing the exhaust emissions out of the engine and for accelerating particulate matter and liquid droplets in the exhaust emissions outwardly from the axis (See Hayakawa, Paragraph [0005]); 
(c) providing a filter (12) subassembly located in the housing (24), the filter (12) subassembly being positioned downstream relative to the impeller (14), the filter (12) subassembly being configured to collect at least part of the particulate matter and the liquid droplets in the exhaust emissions, for removing the at least part of the particulate matter and the liquid droplets from the exhaust emissions to form the exhaust emissions into the modified exhaust emissions, the filter (14) subassembly being permeable to the modified exhaust emissions (See Hayakawa, Paragraph [0013]); 
(d) directing the exhaust emissions into the inlet end opening (26), to rotate the impeller about the axis thereof, for accelerating the at least part of the particulate matter and liquid droplets in the exhaust emissions moving past the impeller (14) outwardly from the axis, to accumulate the at least part of the particulate matter and liquid droplets with the filter (12) subassembly in a peripheral region thereof; (See Hayakawa, Paragraphs [0005], [0008], & [0013]).
    PNG
    media_image1.png
    617
    638
    media_image1.png
    Greyscale

Hayakawa discloses the claimed invention except:
(e) providing a conduit extending between an inner end thereof positioned to direct cooler air exiting the conduit therethrough into the housing at an exit location that is at least partially upstream to the filter subassembly relative to the impeller, and an outer end thereof positioned distal to the filter subassembly; 
(f) providing a funnel subassembly comprising a funnel body extending between an output end thereof that is connected with the outer end of the conduit, and an input end thereof that is positioned distal to the outer end of the conduit, the funnel body being configured for collecting the cooler air at the input end and channeling the cooler air into the outer end of the conduit; and 
(g) with the cooler air directed through the conduit, cooling the filter elements to a temperature that is less than a temperature of the exhaust emissions, for collecting the particulate matter and the liquid droplets on the filter elements.
	Courtial et al. (Courtial) shows an exhaust emission particulate reduction device. (See Courtial, Figure 2, Paragraph [0001]). Courtial discloses a conduit (26) extending between an inner end thereof positioned to direct cooler air exiting the conduit (26) therethrough into the housing at an exit location (28) at least partially upstream to the filter subassembly (30) (See Courtial, Figure 2, Paragraph [0051]), and an outer end (27) thereof positioned distal to the filter subassembly (30); and a funnel subassembly (25) comprising a funnel body extending between an output end thereof that is connected with the outer end (27) of the conduit (26), and an input end thereof that is positioned distal to the outer end (27) of the conduit (26), the funnel body being configured for collecting the cooler air at the input end and channeling the cooler air into the outer end (27) of the conduit (26). (See Courtial, Figure 2, Paragraph [0051], Lines 341-346; The Examiner notes that ambient air is cooler air than exhaust temperatures and filter regeneration temperatures).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the funnel and conduit of Courtial to the device of Hayakawa, as both references are directed towards exhaust emission particulate reduction devices. One of ordinary skill in the art would have recognized that the device of Courtial would have allowed for particulate filter regeneration even when the engine is stopped. (See Courtial, Paragraph [0007]). Additionally, one of ordinary skill in the art would have recognized that it would be advantageous to have attached the conduit at a location at least partially upstream of the filter assembly relative to the impeller of Hayakawa, as Courtial discloses that it is advantageous that ambient air be introduced as close as possible to the matrix of the filter for complete combustion of soot. (See Courtial, Paragraphs [0029]-[0030], Lines [0182]-[0192]).
	Bidner discloses an exhaust emission particulate reduction device. (See Bidner, Abstract). Bidner discloses supplying air via a ram air cone intake to cool the exhaust filter system. (See Bidner, Paragraph [0085] w/respect to increase airflow).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the cone air intake of the Hayakawa-Courtial combination is order to facilitate cooling of the filter elements, as both references are directed towards exhaust emission particulate reduction devices. One of ordinary skill in the art would have recognized that controlling the airflow would efficiently and accurately control the temperature of the filter and filter elements. (See Bidner, Paragraph [0085]).

In Reference to Claim 7
The Hayakawa-Courtial combination as modified by Bidner discloses:
	(h) providing a funnel filter, for filtering the cooler air that is directed into the conduit. (See Courtial, Paragraph [0023] w/respect to filter).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the funnel and conduit of Courtial to the device of Hayakawa, as both references are directed towards exhaust emission particulate reduction devices. One of ordinary skill in the art would have recognized that the device of Courtial would have allowed for particulate filter regeneration even when the engine is stopped. (See Courtial, Paragraph [0007]). Additionally, one of ordinary skill in the art would have recognized that it would be advantageous to have attached the conduit at a location at least partially upstream of the filter assembly relative to the impeller of Hayakawa, as Courtial discloses that it is advantageous that ambient air be introduced as close as possible to the matrix of the filter for complete combustion of soot. (See Courtial, Paragraphs [0029]-[0030], Lines [0182]-[0192]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP 2010-242643) in view of Courtial et al. (FR 3041687), further in view of Carpenter (US 2009/0071432).
In Reference to Claim 4
The Hayakawa-Courtial combination discloses the claimed invention except:
	the funnel subassembly comprises at least one clip element for releasably securing the funnel filter to the funnel body.
	Carpenter discloses an air intake system. (See Carpenter, Abstract). Carpenter discloses at least one clip for releasably securing a filter. (See Carpenter, Paragraph [0014]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used at least one clip to secure the filter of the Hayakawa-Courtial combination, as one of ordinary skill in the art would have recognized that clips would allow for easy replacement or cleaning of the air filter element from the device.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP 2010-242643) in view of Courtial et al. (FR 3041687) and Bidner et al. (US 2011/0072791), further in view of Carpenter (US 2009/0071432).
In Reference to Claim 8
The Hayakawa-Courtial combination as modified by Bidner discloses the claimed invention except:
	(i) providing at least one clip element for releasably securing the funnel filter to the funnel body.
Carpenter discloses an air intake system. (See Carpenter, Abstract). Carpenter discloses at least one clip for releasably securing a filter. (See Carpenter, Paragraph [0014]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used at least one clip to secure the filter of the Hayakawa-Courtial combination, as one of ordinary skill in the art would have recognized that clips would allow for easy replacement or cleaning of the air filter element from the device.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP 2010-242643) in view of Courtial et al. (FR 3041687), further in view of Dacosta et al. (US 2009/0188389).
In Reference to Claim 2
The Hayakawa-Courtial combination discloses:	a support structure for supporting the filter; said filter being removable from the support structure. (See Hayakawa, Paragraphs [0015]-[0017] w/respect to bearings).
	The Examiner notes that as the filter is installable into the bearings support structure the filter is also removable from the bearing support structure.
The Hayakawa-Courtial combination discloses the claimed invention except:
	The filter subassembly comprises a plurality of filter elements for filtering the exhaust emissions.
	Dacosta et al. (Dacosta) discloses an exhaust filtering system. (See Dacosta, Abstract). Dacosta discloses the filter structure (26) includes a plurality of filtering elements (50). (See Dacosta, Figure 3, Paragraph [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the filter of Hayakawa out of a plurality of filtering elements, as both references are directed towards exhaust filtering systems. One of ordinary skill in the art would have recognized that the filter of Dacosta would allow for versatility in adjusting the size of the filter of Hayakawa depending on the size of the device and machine. (See Dacosta, Paragraph [0018]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP 2010-242643) in view of Courtial et al. (FR 3041687) and Bidner et al. (US 2011/0072791), further in view of Gisslen et al. (US 2011/0023452).
In Reference to Claim 6
The Hayakawa-Courtial combination as modified by Bidner discloses the claimed invention except:
	removing the filter elements; cleaning the removed filter elements, to provide cleaned filter elements; and positioning the cleaned filter elements in the support subassembly.
	Gisslen et al. (Gisslen) discloses an exhuast filter system. (See Gisslen, Paragraph [0004]). Gisslen discloses removal of filter elements from a filter structure for cleaning of ash to be refitted. (See Gisslen, Paragraph [0004]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have removed, cleaned, replaced the filter of Hayakawa in order to facilitate efficient and effective emissions reduction of particulates over the operational life of the engine. (See Gisslen, Paragraphs [0003]-[0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grimm, Bidner’792, Hecker, Lin, Crothers, Chang, Ma, and Tobin show devices in the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746